DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2022 is being considered by the examiner.
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Kim fails to teach all the limitations of amended claim 1. In particular, Kim fails to teach “the asymmetric feature being an orifice formed in the rotor”. 
Applicant first argues that the recesses taught by Kim are located on the shaft, instead of the rotor, and therefore cannot be equivalent to the orifices of the claimed invention. This argument is unconvincing as Kim contemplates the recess being on the rotor rather than shaft as discussed in the previous rejection of claim 7 (“For example, adjusting portions 231, 233, 235 may be configured as a semicircular groove, or may be configured as a protrusion”, [0074])(in the case where the symmetric feature is a protrusion rather than the recess, then a recess must be formed in the rotor core to accommodate this protrusion, see Fig. 6).
Applicant next argues that the recess of Kim is not equivalent to the claimed invention because the recess of Kim is located on the outer edge of the rotor and does not go all the way through the rotor. 
“During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification”, MPEP 2111. 
Applicant cites as the ordinary meaning of an orifice, according to one of ordinary skill in the art “an opening, such as a hole or a vent in a body (e.g. rotor) that forms a cavity or passage there through”. The recess of Kim is an opening in the side of the rotor that forms a passage for the protrusions to fit through. Although the recess of Kim is not open on both ends as in the orifice of the disclosure, this feature is neither claimed, nor a part of the definition of an orifice given above. 
Applicant is correct in that the recess of Kim differs from Fig. 2A of the disclosure in that the recess is into the sides of the rotor, however this is not a claimed feature. Amending the claim to capture this distinguishing feature would overcome the current rejection, but be subject to further search and consideration. However, the examiner notes that this is a feature clearly taught by Hashiba et al. (US 20070108851 A1) as discussed under Citation of Relevant Prior Art in the non-final office action mailed June 24, 2022. 
Lastly, Applicant claims that the recess of Kim is not equivalent to the orifice of the claimed invention because the recess of Kim is built to be filled by protrusions. This fact does not make the recess any less of an orifice. The recesses are formed as holes with passages (as is the ordinary meaning of an orifice according to a person of ordinary skill in the art) exactly for the purpose of protrusions to go into. 
	The rejection is maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20200212758 A1, hereinafter “Kim”) as evidenced by Bender (US 11223262 B1). 
Regarding claim 1, Kim teaches a motor (Fig. 3, 100) having a rotating mechanism (“The embodiments of the present disclosure provide a shaft structure of a motor, comprising a housing, a stator disposed inside the housing, and a rotor rotatably disposed inside the stator”, [abstract]), 
the rotating mechanism comprising a stator (see previous quote from abstract) that surrounds a portion of a plurality of rotors (Fig. 4, see multiple cores 210), 

    PNG
    media_image1.png
    420
    473
    media_image1.png
    Greyscale

the stator and rotors being aligned along a centerline (x) (Fig. 4, imagine line extending axially through shaft 230); 
wherein each rotor includes an asymmetric feature (Fig. 7, see asymmetric feature 231 on shaft 230 which is radially longer than symmetric features 235 and 233) (additionally see Fig. 6 to see that this asymmetric feature on the shaft 230 has a mirrored structure on the rotors)(“Adjusting portions 231, 233, and 235 may be formed in the axial direction of the rotational shaft 230, and the protrusions 215 may be formed in the axial direction of the rotor core 210 to correspond to adjusting portions 231, 233, and 235”, [0084]), the asymmetric feature being an orifice formed in the rotor (“For example, adjusting portions 231, 233, 235 may be configured as a semicircular groove, or may be configured as a protrusion”, [0074])(in the case where the symmetric feature is a protrusion rather than the recess, then a recess must be formed in the rotor core to accommodate this protrusion, see Fig. 6).

    PNG
    media_image2.png
    530
    453
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    453
    416
    media_image3.png
    Greyscale

wherein during operation dynamic balance results when the asymmetric feature on each rotor are aligned opposite one another perpendicular to the centerline (x) and static balance results when the asymmetric feature on each rotor are aligned opposite one another parallel to the centerline (x) (the disclosed structure of the asymmetric feature 233 is capable of performing the function of this functional limit in this apparatus claim see MPEP 2112.02(I)) (“According to the present disclosure having the configuration, the plurality of adjusting portions 231, 233, and 235 may be formed on the outer circumferential surface of the rotational shaft 230 to have different widths depending on distances to the center of gravity of the rotor 200, so that the center of gravity of the rotor 200 can move toward the center of the rotational shaft 230. This may result in preventing unnecessary vibration during the rotation of the rotor 200 due to the misalignment between the center of gravity of the rotor 200 and the center of the rotational shaft 230”, [0090]).
Regarding claim 2, Kim teaches the motor according to claim 1. Kim further teaches wherein the motor is an alternating current (AC) motor (the motor of Kim is an internal permanent magnet motor (“The magnetic field forming portion 211 may comprise a magnet 211a and a slot 211b, into which the magnet 211a can be inserted”, [0061], see Fig. 6) it is inherent in an IPM to be an AC synchronous motor) (“Electric motors come in a variety of shapes and sizes and are in vast use and impact every aspect of industrial, commercial and residential life. Motors are commonly used to convert electrical energy into rotating energy or rotational force. One type of motor is known as an internal permanent magnet (IPM) motor. IPM motors are synchronous alternating current (AC) type. An IPM motor rotor core has a plurality permanent magnets equally circumferentially spaced about the rotor”, Bender (US 11223262 B1), col. 1, 25-33).
Regarding claim 3, Kim teaches the motor according to claim 2. Kim further teaches wherein the AC motor is a permanent magnet synchronous motor (PMSM) (the motor of Kim is an internal permanent magnet motor (“The magnetic field forming portion 211 may comprise a magnet 211a and a slot 211b, into which the magnet 211a can be inserted”, [0061], see Fig. 6) it is inherent in an IPM to be an AC synchronous motor) (“Electric motors come in a variety of shapes and sizes and are in vast use and impact every aspect of industrial, commercial and residential life. Motors are commonly used to convert electrical energy into rotating energy or rotational force. One type of motor is known as an internal permanent magnet (IPM) motor. IPM motors are synchronous alternating current (AC) type. An IPM motor rotor core has a plurality permanent magnets equally circumferentially spaced about the rotor”, Bender (US 11223262 B1), col. 1, 25-33).
Regarding claim 4, Kim teaches the motor according to claim 3. Kim further teaches wherein the PMSM includes a plurality of permanent magnets arranged on the surface of the rotors or internally located within the body of the rotor (“The magnetic field forming portion 211 may comprise a magnet 211a and a slot 211b, into which the magnet 211a can be inserted”, [0061], see Fig. 6).
Regarding claim 11, Kim teaches a plurality of rotors (Fig. 4, notice the plurality of 210’s) for use in a motor (Fig. 3, 100), 
the rotors configured to rotate within a stator positioned to surround a portion of the rotors (“The embodiments of the present disclosure provide a shaft structure of a motor, comprising a housing, a stator disposed inside the housing, and a rotor rotatably disposed inside the stator”, [abstract]), the stator and rotors being aligned along a centerline (x) (Fig. 4, imagine a line extending axially through shaft 230); 
wherein each rotor includes an asymmetric feature (Fig. 7, see asymmetric feature 231 on shaft 230 which is radially longer than symmetric features 235 and 233) (additionally see Fig. 6 to see that this asymmetric feature on the shaft 230 has a mirrored structure on the rotors)(“ Adjusting portions 231, 233, and 235 may be formed in the axial direction of the rotational shaft 230, and the protrusions 215 may be formed in the axial direction of the rotor core 210 to correspond to adjusting portions 231, 233, and 235”, [0084]), the asymmetric feature being an orifice formed in the rotor (“For example, adjusting portions 231, 233, 235 may be configured as a semicircular groove, or may be configured as a protrusion”, [0074])(in the case where the symmetric feature is a protrusion rather than the recess, then a recess must be formed in the rotor core to accommodate this protrusion, see Fig. 6).
wherein during operation dynamic balance results when the asymmetric feature on each rotor are aligned opposite one another perpendicular to the centerline (x) and static balance results when the asymmetric feature on each rotor are aligned opposite one another parallel to the centerline (x) (the disclosed structure of the asymmetric feature 233 is capable of performing the function of this functional limit in this apparatus claim see MPEP 2112.02(I)) (“According to the present disclosure having the configuration, the plurality of adjusting portions 231, 233, and 235 may be formed on the outer circumferential surface of the rotational shaft 230 to have different widths depending on distances to the center of gravity of the rotor 200, so that the center of gravity of the rotor 200 can move toward the center of the rotational shaft 230. This may result in preventing unnecessary vibration during the rotation of the rotor 200 due to the misalignment between the center of gravity of the rotor 200 and the center of the rotational shaft 230”, [0090]).
Regarding claim 12, Kim teaches the rotor according to claim 11. Kim further teaches wherein the motor is an alternating current (AC) motor (the motor of Kim is an internal permanent magnet motor (“The magnetic field forming portion 211 may comprise a magnet 211a and a slot 211b, into which the magnet 211a can be inserted”, [0061], see Fig. 6) it is inherent in an IPM to be an AC synchronous motor) (“Electric motors come in a variety of shapes and sizes and are in vast use and impact every aspect of industrial, commercial and residential life. Motors are commonly used to convert electrical energy into rotating energy or rotational force. One type of motor is known as an internal permanent magnet (IPM) motor. IPM motors are synchronous alternating current (AC) type. An IPM motor rotor core has a plurality permanent magnets equally circumferentially spaced about the rotor”, Bender (US 11223262 B1), col. 1, 25-33).
Regarding claim 13, Kim teaches the rotor according to claim 12. Kim further teaches wherein the AC motor is a permanent magnet synchronous motor (PMSM) (the motor of Kim is an internal permanent magnet motor (“The magnetic field forming portion 211 may comprise a magnet 211a and a slot 211b, into which the magnet 211a can be inserted”, [0061], see Fig. 6) it is inherent in an IPM to be an AC synchronous motor) (“Electric motors come in a variety of shapes and sizes and are in vast use and impact every aspect of industrial, commercial and residential life. Motors are commonly used to convert electrical energy into rotating energy or rotational force. One type of motor is known as an internal permanent magnet (IPM) motor. IPM motors are synchronous alternating current (AC) type. An IPM motor rotor core has a plurality permanent magnets equally circumferentially spaced about the rotor”, Bender (US 11223262 B1), col. 1, 25-33).
Regarding claim 14, Kim teaches the rotor according to claim 13. Kim further teaches wherein the PMSM includes a plurality of permanent magnets arranged on the surface of the rotors or internally located within the body of the rotor (“The magnetic field forming portion 211 may comprise a magnet 211a and a slot 211b, into which the magnet 211a can be inserted”, [0061], see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shelton et al. (US 20180262081 A1, hereinafter “Shelton”).
Regarding claim 5, Kim teaches the motor according to claim 4. 
Kim does not teach wherein each of the permanent magnets is independently selected as neodymium-iron-boron (Nd-Fe-B), samarium-cobalt (Sm-Co), aluminum-nickel-cobalt (alnico), or ferrites (barium and strontium).
Shelton teaches a permanent magnet rotor where the permanent magnets are independently selected as neodymium-iron-boron (Nd-Fe-B) (“For example, in some embodiments, rotor assembly 106 includes at least one permanent magnet such as a neodymium iron boron magnet that is configured to provide increased magnetic flux in comparison to at least some known rotor assemblies”, [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim by using neodymium-iron-boron magnets for the permanent magnets as taught by Shelton.
These magnets have the advantage of providing high magnetic flux which leads to improved motor torque (see quote above from [0023]). 
Regarding claim 15, Kim teaches the rotor according to claim 14. 
Kim does not teach wherein each of the permanent magnets is independently selected as neodymium-iron-boron (Nd-Fe-B), samarium-cobalt (Sm-Co), aluminum-nickel-cobalt (alnico), or ferrites (barium and strontium).
Shelton teaches a permanent magnet rotor where the permanent magnets are independently selected as neodymium-iron-boron (Nd-Fe-B) (“For example, in some embodiments, rotor assembly 106 includes at least one permanent magnet such as a neodymium iron boron magnet that is configured to provide increased magnetic flux in comparison to at least some known rotor assemblies”, [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim by using neodymium-iron-boron magnets for the permanent magnets as taught by Shelton.
These magnets have the advantage of providing high magnetic flux which leads to better torque transfer (see quote above from [0023]). 
Claim(s) 6-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mizuike (US 20120049686 A1).
	Regarding claim 6, Kim teaches the motor according to claim 1. Kim further teaches wherein each rotor comprises a lamination recess (“For example, adjusting portions 231, 233, 235 may be configured as a semicircular groove, or may be configured as a protrusion”, [0074])(in the case where the symmetric feature is a protrusion rather than the recess, then a recess must be formed in the rotor core to accommodate this protrusion, see Fig. 6) comprising one or more symmetric features (Fig. 7, 233 and 235) in addition to the asymmetric feature (Fig. 7, 231).
	Kim does not teach wherein these lamination recesses are formed by stamping. 
	Mizuike teaches forming recesses in rotor laminations through a stamping process (“For instance, in the case where the central through hole of the rotor core is defined by a stamping process, edge portions of the through hole on both the upper and lower surfaces of the rotor core may undergo slight deformations during the stamping process. In this case, it is desirable that the direction in which the shaft is press fitted into the through hole coincides with the direction of stamping process used in making the laminated electromagnetic steel sheets”, [0005]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim by forming the symmetric and asymmetrical features using a stamping process as taught by Mizuike. 
	This is an example of applying a known technique (stamping) to a known device (a rotor with symmetrical and asymmetrical recesses) with the predictable result of recesses being formed on the rotor lamination (see MPEP 2141(III)). 
Regarding claim 7, Kim in view of Mizuike teaches the motor according to claim 6. Kim further teaches wherein the one or more symmetric features are orifices formed in the rotor (“For example, adjusting portions 231, 233, 235 may be configured as a semicircular groove, or may be configured as a protrusion”, [0074])(in the case where the symmetric feature is a protrusion rather than the recess, then a recess must be formed in the rotor core to accommodate this protrusion, see Fig. 6).
Regarding claim 8, Kim in view of Mizuike teaches the motor according to claim 7. Kim further teaches wherein the orifices of the asymmetric and symmetric features are shaped such that they are circular, oval, square, rectangular, triangular, rhombus, trapezoid, hexagon, octagon, or parallelogram (Fig. 7, the orifices are rectangular).
Regarding claim 9, Kim in view of Mizuike teaches the motor according to claim 7. Kim further teaches wherein the orifice of the asymmetric feature is shaped differently than the orifice of the symmetric features (Fig. 7, orifice 231 is a longer rectangle than orifices 233 and 235). 
Regarding claim 10, Kim in view of Mizuike teaches the motor according to claim 9. Kim further teaches wherein the orifice of the asymmetric feature represents a portion of the orifice of the symmetric features (Fig. 7, orifices 233 and 235 are cutoff versions of 231).
Regarding claim 16, Kim teaches the rotor according to claim 11. Kim further teaches wherein each rotor comprises a lamination recess (“For example, adjusting portions 231, 233, 235 may be configured as a semicircular groove, or may be configured as a protrusion”, [0074])(in the case where the symmetric feature is a protrusion rather than the recess, then a recess must be formed in the rotor core to accommodate this protrusion, see Fig. 6) comprising one or more symmetric features (Fig. 7, 233 and 235) in addition to the asymmetric feature (Fig. 7, 231).
	Kim does not teach wherein these lamination recesses are formed by stamping. 
	Mizuike teaches forming recesses in rotor laminations through a stamping process (“For instance, in the case where the central through hole of the rotor core is defined by a stamping process, edge portions of the through hole on both the upper and lower surfaces of the rotor core may undergo slight deformations during the stamping process. In this case, it is desirable that the direction in which the shaft is press fitted into the through hole coincides with the direction of stamping process used in making the laminated electromagnetic steel sheets”, [0005]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim by forming the symmetric and asymmetrical features using a stamping process as taught by Mizuike. 
	This is an example of applying a known technique (stamping) to a known device (a rotor with symmetrical and asymmetrical recesses) with the predictable result of recesses being formed on the rotor lamination (see MPEP 2141(III)). 
Regarding claim 17, Kim in view of Mizuike teaches the rotor according to claim 16. Kim further teaches wherein the one or more symmetric features are orifices formed in the rotor (“For example, adjusting portions 231, 233, 235 may be configured as a semicircular groove, or may be configured as a protrusion”, [0074])(in the case where the symmetric feature is a protrusion rather than the recess, then a recess must be formed in the rotor core to accommodate this protrusion, see Fig. 6).
Regarding claim 18, Kim in view of Mizuike teaches the rotor according to claim 17. Kim futher teaches wherein the orifices of the asymmetric and symmetric features are shaped such that they are circular, oval, square, rectangular, triangular, rhombus, trapezoid, hexagon, octagon, or parallelogram (Fig. 7, the orifices are rectangular).
Regarding claim 19, Kim in view of Mizuike teaches the rotor according to claim 17. Kim further teaches wherein the orifice of the asymmetric feature is shaped differently than the orifice of the symmetric features (Fig. 7, orifice 231 is a longer rectangle than orifices 233 and 235).
Regarding claim 20, Kim in view of Mizuike teaches the rotor according to claim 19. Kim further teaches wherein the orifice of the asymmetric feature represents a portion of the orifice of the symmetric features (Fig. 7, orifices 233 and 235 are cutoff versions of 231).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/CHRISTOPHER S LEONE/Examiner, Art Unit 2834          

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834